AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A CRIMINAL CASE :
Vv, (For Offenses Committed On or After November 1, 1987)":
OMAR RAMON HERNANDEZ-HIDALGO (1) ; UA IAD ay
— Case Number: 3:19-0R-02210188 “8 24D a y 5

Maxine I Dobro
Defendant’s Attorney -

USM Number $5289-298 ©

THE DEFENDANT:

pleaded guilty to count(s) One and two of the Information

 

f) was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense , | Count

21:952, 960 - Importation of Methamphetamine (Felony) 1
21:952, 960 - Importation of Fentanyl (Felony) . 2.
The defendant is sentenced as provided in pages 2 through 3 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

 

[] Count(s) . , is dismissed on the motion of the United States.

(%] Assessment: $100.00 per count, $200 total

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine LJ Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
‘judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 21, 2020

Date offmposition A Teg ne

 

HON. LARR¥ (A ie
CHIEF UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: OMAR RAMON HERNANDEZ-HIDALGO (1) Judgment - Page 2 of 3
CASE NUMBER: 3:19-CR-02210-LAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
71 months each count, concurrent ,

CL) Sentence imposed pursuant to Title.8 USC Section 1326(b). |
J The court makes the following recommendations to the Bureau of Prisons:
TERMINAL ISLAND OR LOMPOC CAMP DESIGNATION.

O ‘The defendant is remanded to the custody of the United States Marshal. |

The defendant must surrender to the United States Marshal for this district:
Cl at ALM, | on

 

 

 

LO as notified by the United States Marshal,

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: . : .
O on or before

- O §as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

_l have executed this judgment as follows:
Defendant delivered on to
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By "DEPUTY UNITED STATES MARSHAL

3:19-CR-02210-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: OMAR RAMON HERNANDEZ-HIDALGO (1)
CASE NUMBER: 3:19-CR-02210-LAB

SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a tern of:
3 years, each count concurrent

SPECIAL CONDITIONS OF SUPERVISION |

e Do not enter the United States illegally.

-@ The defendant must not commit another federal, state or local crime. :

if

Judgment - Page 3 of 3

3:19-CR-02210-LAB

 
